Exhibit 10.1

SECOND AMENDED AND RESTATED


EXCO RESOURCES, INC.

SEVERANCE PLAN

(EFFECTIVE AS OF NOVEMBER 8, 2006)

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Section

 

Page

 

 

ONE  PURPOSE OF PLAN

1

TWO  PRIOR SEVERANCE ARRANGEMENTS

1

THREE  DEFINITIONS

1

FOUR  ELIGIBILITY AND SEVERANCE PAY BENEFITS

5

4.1

Eligibility

5

4.2

Release Form

5

4.3

Termination of Eligibility for Severance Pay

5

4.4

Severance Pay

5

FIVE  FUNDING

6

SIX  CLAIMS PROCEDURE

6

6.1

Filing and Initial Determination of Claim

6

6.2

Duty of Plan Administrator Upon Denial of Claim

6

6.3

Request for Review of Claim Denial

6

6.4

Decision on Review of Denial

7

SEVEN  ADMINISTRATION OF THE PLAN

7

7.1

Plan Administrator

7

7.2

Responsibilities

7

7.3

Allocation and Delegation of Plan Administrator Responsibilities

7

7.4

Actions of Fiduciaries

8

7.5

General Administrative Powers

8

7.6

Appointment of Professional Assistance

9

7.7

Discretionary Acts

9

7.8

Responsibility of Fiduciaries

9

7.9

Indemnity by Employer

9

EIGHT  ADOPTION OF PLAN BY SUBSIDIARY

9

NINE  AMENDMENT OF THE PLAN

10

TEN  TERMINATION OF THE PLAN

10

ELEVEN  VESTING

10

TWELVE  STATUS OF EMPLOYMENT RELATIONS

10

THIRTEEN  RESTRICTIONS ON ASSIGNMENT

11

FOURTEEN  APPLICABLE LAW

11

FIFTEEN  INTERPRETATION OF THE PLAN

11

 

i


--------------------------------------------------------------------------------


SECOND AMENDED AND RESTATED

EXCO RESOURCES, INC.

SEVERANCE PLAN

EXCO RESOURCES, INC. (the “Company”) is amending and restating its severance
plan, originally adopted on August 15, 2002 and amended and restated as of
August 17, 2004, and further amended and restated as of November 8, 2006 (the
“Effective Date”), in accordance with the terms and conditions contained
herein.  The amended and restated severance plan adopted on August 17, 2004, is
replaced in its entirety with this Second Amended and Restated EXCO Resources,
Inc. Severance Plan (the “Plan”) and no provision of the August 17, 2004, plan
shall survive.

SECTION ONE

PURPOSE OF PLAN

The purpose of the Plan is to provide financial support to Eligible Employees
who incur a Termination of Employment due to a Change of Control.

SECTION TWO

PRIOR SEVERANCE ARRANGEMENTS

As of the Effective Date, the Plan replaces any and all severance pay
obligations, plans, policies, practices, arrangements or programs, written or
unwritten, under which the Eligible Employees may otherwise be eligible for
severance benefit payments.  Notwithstanding the foregoing provisions of this
Section Two, nothing in this Plan shall adversely affect the rights an
individual Eligible Employee may have to severance payments under any written
agreement executed by and between the Employer and that Eligible Employee (a
“Severance Agreement”); provided, however, that in the event any Eligible
Employee that is a party to a Severance Agreement suffers a Termination of
Employment and is entitled to and is receiving the severance benefits intended
to be provided under his or her Severance Agreement, such Eligible Employee
shall not be entitled to receive severance benefits pursuant to this Plan.

SECTION THREE

DEFINITIONS

As used in the Plan:

3.1           “Base Pay” shall mean the Eligible Employee’s gross annual salary
or wages before any deductions, exclusions or any deferrals or contributions
under any Company plan or program, but excluding overtime, bonuses, incentive
compensation, shift and lead premium payments, employee benefits or any other
form of compensation, being received by an Eligible Employee immediately prior
to employment termination.  The Base Pay for an Eligible Employee paid on an
hourly basis shall be the individual’s hourly pay rate in effect immediately
prior to the sale multiplied by 40 hours per week and multiplied by 52 weeks.


--------------------------------------------------------------------------------




3.2           “Cause” shall mean (i) the willful breach or habitual neglect of
assigned duties related to the Company, including compliance with Company
policies; (ii) conviction (including any plea of nolo contendere) of the
Eligible Employee of any felony or crime involving dishonesty or moral
turpitude; (iii) any act of personal dishonesty knowingly taken by the Eligible
Employee in connection with his responsibilities as an employee and intended to
result in personal enrichment of the Eligible Employee or any other person; (iv)
bad faith conduct that is materially detrimental to the Company; (v) inability
of the Eligible Employee to perform the Employee’s duties due to alcohol or
illegal drug use; (vi) the Eligible Employee’s failure to comply with any legal
written directive of the Board of Directors of the Company; (vii) any act or
omission of the Eligible Employee which is of substantial detriment to the
Company because of the Eligible Employee’s intentional failure to comply with
any statute, rule or regulation, except any act or omission believed by the
Eligible Employee in good faith to have been in or not opposed to the best
interest of the Company (without intent of the Eligible Employee to gain,
directly or indirectly, a profit to which the Eligible Employee was not legally
entitled) and except that Cause shall not mean bad judgment or negligence other
than habitual neglect of duty; or (viii) any other act or failure to act or
other conduct which is determined by the Plan Administrator, in its sole
discretion, to be demonstrably and materially injurious to the Employer,
monetarily or otherwise.

3.3           “Change of Control” shall mean

(i)            the Company is merged or consolidated into or with another
entity, and as a result of such merger or consolidation less than a majority of
the combined voting power of the then-outstanding securities of such entity
immediately after such transaction is held by the holders of Voting Stock of the
Company immediately prior to such transaction;

(ii)           the Company sells or otherwise transfers all or substantially all
of its assets to any person or entity, and less than a majority of the combined
voting power of the then-outstanding securities of such person or entity
immediately after such sale or transfer is held by the holders of Voting Stock
of the Company immediately prior to such sale or transfer; or

(iii)          any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that for purposes of this clause (iii)
such person shall be deemed to have “beneficial ownership” of all shares that
any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time, directly or indirectly, of more
than 50% of the total voting power of the Voting Stock of the Company; or

(iv)          individuals who on the Effective Date constituted the Board of
Directors of the Company (together with any new directors whose election by such
Board of Directors of the Company or whose nomination for election by the
shareholders of the Company was approved by a vote of 66-2/3% of the directors
of the Company then still in office who were either directors on the Effective
Date or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors of the
Company then in office; or

(v)           the adoption of a plan relating to the liquidation or dissolution
of the Company.

Provided, however, that in the event any subsidiary of the Company is spun off
by means of a rights offering to the Company’s shareholders or an underwritten
public offering, or any

2


--------------------------------------------------------------------------------




combination thereof, even where less than a majority of the voting equity
ownership is retained by the Company, shall not in any event constitute a Change
of Control.

3.4           “Company” shall mean EXCO Resources, Inc.

3.5           “Comparable Offer of Employment” shall mean:

(i)            that the proposed compensation and benefits, in the aggregate, to
be paid by the Company or any successor to the Company by merger or acquisition
of all or substantially all of the Company’s assets, offering employment are
commensurate with the compensation and benefits previously paid by the Company,
in the aggregate, to such Eligible Employee;

(ii)           the Eligible Employee incurs no demotion in his or her position
with the Employer from the position the Eligible Employee held immediately prior
to the effective date of the Change of Control;

(iii)          the Eligible Employee incurs no significant adverse change in the
nature or scope of the authorities, powers, functions, responsibilities or
duties attached to the position or positions with the Employer which the
Eligible Employee held immediately prior to the effective date of the Change of
Control, without the prior written consent of the Eligible Employee, which is
not remedied within ten (10) calendar days after receipt by the Employer of
written notice from the Eligible Employee of such change; and

(iv)          the Eligible Employee’s principal place of work has not changed to
any location that is more than thirty-five (35) miles from his or her principal
place of work immediately prior to the effective date of the Change of Control,
without the prior written consent of the Eligible Employee.

3.6           “Eligible Employee” shall mean any employee employed by the
Company or any subsidiary of the Company as a regular, full-time employee on the
effective date of a Change of Control and who incurs a Termination of Employment
due to a Change of Control either on the date of the Change of Control or within
the six-month period immediately following the effective date of the Change of
Control and such Termination of Employment was not for Cause.

3.7           “Employer” shall mean the Company and any direct or indirect
United States subsidiary of the Company which adopts the Plan, and any successor
to either the Company or any direct or indirect United States subsidiary of the
Company which adopted this Plan.

3.8           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.  References to any Section of ERISA shall
include any successor provision thereto.

3.9           “Exchange Act” shall mean the Federal Securities Exchange Act of
1934, as amended from time to time.

3.10         “Good Reason” shall mean any of the following events that occur
either on the effective date of a Change of Control or within the six-month
period immediately following the effective date of a Change of Control:

3


--------------------------------------------------------------------------------




(i)            the Eligible Employee incurs a demotion in his or her position
with the Employer from the position the Eligible Employee held immediately prior
to the effective date of the Change of Control;

(ii)           the Eligible Employee incurs a reduction in his or her Base Pay
from his or her Base Pay immediately prior to the effective date of a Change of
Control;

(iii)          the Eligible Employee incurs a significant adverse change in the
nature or scope of the authorities, powers, functions, responsibilities or
duties attached to the position or positions with the Employer which the
Eligible Employee held immediately prior to the effective date of the Change of
Control, without the prior written consent of the Eligible Employee, which is
not remedied within ten (10) calendar days after receipt by the Employer of
written notice from the Eligible Employee of such change; or

(iv)          the Eligible Employee’s principal place of work changed to any
location that is more than thirty-five (35) miles from his or her principal
place of work immediately prior to the effective date of the Change of Control,
without the prior written consent of the Eligible Employee.

3.11         “Internal Revenue Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.  References to any Section of the Internal
Revenue Code shall include any successor provision thereto.

3.12         “Plan” shall mean the Second Amended and Restated EXCO Resources,
Inc. Severance Plan as set forth in this document, and as hereafter amended.

3.13         “Plan Administrator” shall mean the person, persons or entity
administering the Plan in accordance with the provisions of Section Seven
hereof.  The Plan Administrator shall be the “named fiduciary,” as referred to
in Section 402(a) of ERISA, with respect to the management, operation and
administration of the Plan.

3.14         “Plan Year” shall mean an initial period starting on the Effective
Date and ending on December 31, 2006, and thereafter the twelve (12)-month
period ending on each December 31.

3.15         “Release Form” shall mean a release agreement which is to be signed
by the Eligible Employee releasing any and all claims against the Employer and
which is in such form as approved by the Company.

3.16         “Severance Pay” shall mean an amount equal to an Eligible
Employee’s Base Pay.

3.17         “Termination of Employment” shall mean a termination of employment
from the Employer which results from an affirmative discharge from employment by
the Employer, other than discharge for Cause.  An Eligible Employee who
voluntarily terminates employment for Good Reason shall be deemed to have
incurred a Termination of Employment.  An Eligible Employee shall not be deemed
to have incurred a Termination of Employment by reason of the transfer of the
Eligible Employee’s employment between the Company and any subsidiary or among
subsidiaries (or among any department or business unit of the Company).  The
Plan Administrator shall determine, in its sole discretion, whether an Eligible
Employee’s termination of employment from the Employer constitutes a
“Termination of Employment.”

4


--------------------------------------------------------------------------------




3.18         “Voting Stock” shall mean shares of the Company’s Common Stock, par
value $0.001 per share, and any other securities of the Company entitled to vote
for the election of directors.

3.19         Wherever appropriate, words used in the Plan in the singular may
mean the plural, the plural may mean the singular, and the masculine may mean
the feminine.

SECTION FOUR

ELIGIBILITY AND SEVERANCE PAY BENEFITS

4.1           Eligibility.  Subject to Sections 4.3 and 4.4 of this Plan, any
Eligible Employee is eligible for Severance Pay following his or her Termination
of Employment if such Termination of Employment occurs either on the effective
date of a Change of Control or within the six-month period immediately following
the effective date of a Change of Control, provided that such Eligible Employee
executes a Release Form pursuant to Section 4.2 of this Plan.

4.2           Release Form.  An Eligible Employee otherwise eligible for
Severance Pay under this Plan shall be paid such Severance Pay only if the
Eligible Employee executes and files the appropriate fully completed and
executed Release Form (substantially in the form of Exhibit A-1 or Exhibit A-2,
as the case may be, attached hereto) with the Plan Administrator, in accordance
with the instructions and on or before the date specified on the Release Form or
any document accompanying the Release Form, and in the case of an Eligible
Employee age 40 or over, does not revoke the Release Form within seven (7) days
of executing the Release Form.

4.3           Termination of Eligibility for Severance Pay.  An Eligible
Employee will cease to be eligible to receive Severance Pay, under this Plan
upon the earlier of the following:

(a)                                  the Eligible Employee’s death, unless it
occurs after the date the Release Form is executed;

(b)                                 the Eligible Employee’s discharge for Cause
or misconduct;

(c)                                  the Eligible Employee’s failure to execute
and file the Release Form by the date specified on the Form;

(d)                                 the Eligible Employee’s receipt of a
Comparable Offer of Employment from any other operation of the Company or any of
its affiliate organizations, regardless of whether such Eligible Employee
accepts such offer; or

(e)                                  the Eligible Employee’s receipt and
acceptance of a transfer of employment to any other operation of the Company or
any of its affiliate organizations.

4.4           Severance Pay. The Severance Pay to which an Eligible Employee is
entitled shall be paid to such Employee after the effective date of a Change in
Control in cash in a lump sum within fourteen (14) days following receipt by the
Company of an executed Release Form or, where applicable, following the
expiration of the revocation period provided for on the Release Form.  Any
Severance Pay shall be offset by any other severance pay or other income
replacement, or any pay or wages in lieu of notice of a plant closing, or any
pay or wages paid following issuance of a notice of a plant closing, including
without limitation any mandated severance pay benefits required under any
applicable law.

5


--------------------------------------------------------------------------------




If an Eligible Employee dies following execution of the Release Form, but before
receiving all or part of the Severance Pay to which he is entitled, the Plan
Administrator shall pay such Eligible Employee’s Severance Pay to the Eligible
Employee’s estate.

SECTION FIVE

FUNDING

Funding for this Plan shall come solely from the general assets of the
Employer.  All payments of Severance Pay shall be paid from the general assets
of the Employer.  Neither the Employer nor the Plan Administrator shall have any
obligation to establish a trust or fund for the payment of benefits under the
Plan or to insure any of the benefits under the Plan.  None of the officers,
members of the Board of Directors, or agents of the Employer or the Plan
Administrator guarantees in any manner the payment of benefits hereunder.

SECTION SIX

CLAIMS PROCEDURE

6.1           Filing and Initial Determination of Claim.  An Eligible Employee
or his/her duly authorized representative may file a claim for a benefit to
which the claimant believes that he or she is entitled.  Such a claim must be in
writing and delivered to the Plan Administrator by postage prepaid certified
mail.  Within fifteen (15) days after receipt of a claim, the Plan Administrator
shall send to the claimant by certified mail, postage prepaid, notice of the
granting or denying, in whole or in part, of such claim, unless special
circumstances require an extension of time for processing the claim.  In no
event may the extension exceed fifteen (15) days from the end of the initial
period.  If such extension is necessary, the claimant will be given a written
notice to this effect prior to the expiration of the initial 15-day period.  The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Plan expects to render the benefit
determination.  The Plan Administrator shall have full discretion to deny or
grant a claim in whole or in part.  If notice of the denial of a claim is not
furnished in accordance with this Section 6.1, the claim shall be deemed denied
and the claimant shall be permitted to exercise his/or right to review pursuant
to Section 6.3.

6.2           Duty of Plan Administrator Upon Denial of Claim.  If a claim for
benefits is denied, the Plan Administrator shall provide to the claimant written
notice setting forth in a manner calculated to be understood by the claimant:
(i) the specific reason or reasons for the denial; (ii) specific reference to
pertinent Plan provisions on which the denial is based; (iii) a description of
any additional material or information necessary for the claimant to perfect the
claim and an explanation of why such material is necessary; and (iv) a
description of the Plan’s claims review procedure and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of the claim on
review.

6.3           Request for Review of Claim Denial.  If an Eligible Employee
receives written notification of the denial in whole or in part of his/her claim
pursuant to Section 6.1, or if an employee is not included in Schedule A and is
therefore not eligible for benefits under this Plan, within sixty (60) days of
the Eligible Employee’s receipt of claim denial or the date the employee becomes
aware that he is not eligible for benefits under this Plan, if the claimant
disagrees with such action, the claimant or his/her

6


--------------------------------------------------------------------------------




authorized representative shall file a written request with the Plan
Administrator that it conduct a full and fair review of the denial of the claim
for benefits.  In connection with any request for a review of the denial of a
claim for benefits, the claimant shall have the opportunity to submit written
comments, documents, records, and other information relating to the claim for
benefits.  The Plan Administrator shall provide the claimant, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits.  A document,
record, or other information shall be considered “relevant” to a claim for
benefits if that document, record or other information: (i) was relied upon in
making the benefit determination; (ii) was submitted, considered, or generated
in the course of making the benefit determination, without regard to whether
such document, record or other information was relied upon in making the benefit
determination; or (iii) demonstrates compliance with the administrative process
and safeguards required by ERISA in making the benefit determination.  The
review of a denial shall take into account all comments, documents, records, and
other information submitted by the claimant, without regard to whether such
information was submitted or considered in the initial benefit determination.

6.4           Decision on Review of Denial.  Upon receipt of the request for
review, the Plan Administrator shall review the claim and shall deliver to the
claimant a written decision on the claim for benefits within sixty (60) days
after the receipt of the aforesaid request for review, except that if there are
special circumstances (such as the need to hold a hearing, if necessary) that
require an extension of time for processing, the aforesaid sixty (60) day period
shall be extended to one hundred twenty (120) days and the claimant will be
given written notice of the extension prior to the expiration of the initial
60-day period.  In no event shall such extension exceed a period of sixty (60)
days from the end of the initial 60-day period.  The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Plan expects to render the determination on review.

The Plan Administrator’s decision shall be written in a manner calculated to be
understood by the claimant.  Any notice of a denial on review shall include (i)
the specific reason or reasons for the denial on review; (ii) reference to the
specific plan provisions on which the denial is based; (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of all documents, records, and other information relevant
to the claimant’s claim for benefits; and (iv) a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA.  If notice of the
decision on the review is not furnished in accordance with this Section 6.4, the
claim shall be deemed denied and the Plan Administrator will have no further
duty to review such claim.

SECTION SEVEN

ADMINISTRATION OF THE PLAN

7.1           Plan Administrator.  The Plan Administrator hereunder shall be the
Compensation Committee as appointed from time to time by the Board of Directors
of the Company.

7.2           Responsibilities.  The Plan Administrator shall be the
“administrator” (as defined in Section 3(16)(A) of ERISA) of the Plan, and shall
be responsible for all obligations under the Internal Revenue Code and ERISA and
all other obligations required or permitted to be performed by the Plan
Administrator and not otherwise delegated pursuant to the Plan.  The Plan
Administrator shall be the designated agent for service of legal process.

7.3           Allocation and Delegation of Plan Administrator Responsibilities. 
The Plan Administrator may appoint such assistants or representatives as it
deems necessary for the effective

7


--------------------------------------------------------------------------------




exercise of its duties in administering the Plan and may delegate to such
assistants and representatives any powers and duties, both ministerial and
discretionary, as it deems expedient or appropriate.  The Plan Administrator
also may designate any person, firm or corporation to carry out any of the other
responsibilities of the Plan Administrator under the Plan.  Any such allocation
or designation shall be made pursuant to a written instrument executed by the
Plan Administrator.

7.4           Actions of Fiduciaries.  The Plan Administrator may authorize or
approve any action by written instrument signed by a person duly authorized to
act on behalf of the Plan Administrator.  Any written memorandum signed by any
such duly authorized person or by any other person duly authorized by the Plan
Administrator to act in respect of the subject matter of the memorandum, shall
have the same force and effect as a formal resolution adopted by the Plan
Administrator.

All acts and determinations with respect to the administration of the Plan made
by the Plan Administrator and any assistants or representatives appointed by it
shall be duly recorded by the Plan Administrator or by the assistant or
representative appointed by it to keep such records.  All records, together with
such other documents as may be necessary for the administration of the Plan,
shall be preserved in the custody of the Plan Administrator or the assistants or
representatives appointed by it.

7.5           General Administrative Powers.  Except as otherwise provided
herein, the Plan Administrator is authorized to take such actions as may be
necessary to carry out the provisions and purposes of the Plan and shall have
the authority to control and manage the operation and administration of the
Plan.  In order to effectuate the purposes of the Plan, the Plan Administrator
shall have the discretionary authority and power to construe and interpret the
Plan, to supply any omissions therein, to reconcile and correct any errors or
inconsistencies, to decide any questions in the administration and application
of the Plan, and to make equitable adjustments for any mistakes or errors made
in the administration of the Plan.  All such actions or determinations made in
good faith by the Plan Administrator, and the application of rules and
regulations to a particular case or issue by the Plan Administrator shall,
subject to the claims procedures set forth in Section Six hereof, not be subject
to review by anyone, but shall be final, binding and conclusive on all persons
ever interested hereunder.  In construing the Plan and in exercising its power
under provisions requiring the Plan Administrator’s approval, the Plan
Administrator shall attempt to ascertain the purpose of the provisions in
question and when such purpose is known or reasonably ascertainable, such
purpose shall be given effect to the extent feasible.  In the discharge of this
discretionary authority the Plan Administrator shall have all necessary powers
and duties, including but not limited to the following:

(a)           to require any person to furnish such information as is reasonably
necessary or appropriate for administration of the Plan as a condition to
receiving benefits under the Plan;

(b)           to make such rules and regulations and prescribe the use of such
forms as he shall deem necessary for the efficient administration of the Plan;

(c)           to establish or cause to be established such procedures, protocols
and guidelines as he shall deem necessary to interpret the terms and conditions
of the Plan;

(d)           to decide on questions concerning Plan eligibility, Years of
Employment and employment termination in accordance with the terms of the Plan;

(e)           to determine the amount of benefits payable to an Eligible
Employee, in accordance with the Plan, and to provide a full and fair review to
any Eligible Employee whose claim for benefits has been denied in whole or in
part; and

8


--------------------------------------------------------------------------------




(f)            to designate other persons to carry out any duty or power which
would otherwise be a fiduciary responsibility of the Plan Administrator, under
the terms of the Plan.

7.6           Appointment of Professional Assistance.  The Plan Administrator
may engage accountants, attorneys and such other personnel as it deems necessary
or advisable.  The functions of any such persons engaged by the Plan
Administrator shall be limited to the specific services and duties for which
they are engaged, and such persons shall have no other duties, obligations or
responsibilities under the Plan.  Unless otherwise specifically so delegated,
such persons shall exercise no discretionary authority or discretionary control
respecting the management of the Plan.

7.7           Discretionary Acts.  Any discretionary actions of the Plan
Administrator with respect to the administration of the Plan shall be made in a
manner which does not discriminate in favor of stockholders, officers and highly
compensated employees.

7.8           Responsibility of Fiduciaries.  The Plan Administrator and its
assistants and representatives shall be free from all liability for their acts
and conduct in the administration of the Plan except for acts of gross
negligence, fraud or willful misconduct; provided, however, that the foregoing
shall not relieve any of them from any responsibility or liability for any
responsibility, obligation or duty that they may have pursuant to ERISA.

7.9           Indemnity by Employer.  In the event and to the extent not insured
against by any insurance company pursuant to provisions of any applicable
insurance policy, the Employer shall indemnify and hold harmless the Plan
Administrator and its assistants and representatives from any and all claims,
demands, suits or proceedings in connection with the Plan that may be brought by
the Employer’s employees or their legal representatives, or by any other person,
corporation, entity, government or agency thereof, including any amounts paid in
settlement, with the approval of the Plan Administrator, and any and all other
losses, damages, interest, expenses, including counsel fees approved by the Plan
Administrator, and penalties, including any penalties imposed by the Secretary
of Labor pursuant to Section 502(l) of ERISA relating to any breaches of
fiduciary responsibility under Part 4 of Title I of ERISA, arising from any
action or failure to act, except where the same is judicially determined to be
due to gross negligence, fraud, or willful misconduct of such individual in
connection with the Plan.  The indemnification contained in this Section shall
apply regardless of whether the event causing the liability arises in whole or
in part from the negligence (other than judicially determined gross negligence)
or other fault on the part of the individual, specifically including breaches of
fiduciary responsibility under ERISA.

SECTION EIGHT

ADOPTION OF PLAN BY SUBSIDIARY

Any subsidiary of the Company, whether or not presently existing, may, with the
approval of the Plan Administrator, adopt this Plan.  Any such subsidiary that
adopts the Plan is thereafter an Employer with respect to its employees for
purposes of the Plan.

9


--------------------------------------------------------------------------------




SECTION NINE

AMENDMENT OF THE PLAN

The Plan Administrator may amend the Plan at any time and in any manner with
respect to all of the Employees. Any amendment to this Plan shall be effectuated
by a written instrument signed by the Plan Administrator and shall be
incorporated into the Plan document.  Any amendment or restatement may be made
retroactive if, in the judgment of the Plan Administrator, such retroactivity is
necessary or advisable for any reason.  Notwithstanding the above, this Plan may
not be terminated or amended within six months following a Change in Control.

SECTION TEN

TERMINATION OF THE PLAN

Continuance of the Plan is not assumed as a contractual obligation of the
Employer, and the Plan Administrator reserves the right to terminate the Plan at
any time. Notwithstanding the above, this Plan may not be terminated or amended
within six months following a Change in Control.  Such termination may occur
without consent being obtained from the Plan Administrator, Eligible Employees
or any other interested person.  The Plan shall automatically terminate upon
dissolution of the Company, unless provision is specifically made by its
successors, if any, for the continuation of the Plan.  If not sooner terminated,
this Plan shall terminate when all liabilities provided for hereunder have been
fully discharged.

SECTION ELEVEN

VESTING

No Eligible Employee shall have a vested right to any benefit under this Plan
prior to the time a determination is made by the Plan Administrator that the
particular Eligible Employee is entitled to receive benefits under the Plan.  At
any time prior to such determination the Plan may be amended or terminated with
respect to any benefits to which such Eligible Employee would otherwise have
been entitled.

SECTION TWELVE

STATUS OF EMPLOYMENT RELATIONS

The adoption and maintenance of the Plan shall not be deemed to constitute a
contract between any Employer and its employees or to be consideration for, or
an inducement or condition of, the employment of any person.  Nothing herein
contained shall be deemed (i) to give to any employee the right to be retained
in the employ of the Employer; (ii) to affect the right of the Employer to
discipline or discharge any employee at any time; (iii) to give the Employer the
right to require any employee to remain in its employ; or (iv) to affect any
employee’s right to terminate his employment at any time.

10


--------------------------------------------------------------------------------




SECTION THIRTEEN

RESTRICTIONS ON ASSIGNMENT

The benefits provided hereunder are not subject in any manner to the debts or
other obligations of the persons to whom they are payable.  The interest of an
Eligible Employee may not be sold, transferred, assigned or encumbered in any
manner, either voluntarily or involuntarily, and any attempt so to anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
null and void.

SECTION FOURTEEN

APPLICABLE LAW

To the extent not preempted by ERISA, the Plan shall be construed, regulated,
interpreted and administered under and in accordance with the laws of the State
of Texas.

SECTION FIFTEEN

INTERPRETATION OF THE PLAN

It is the intention of the Employers that the Plan shall comply with the
Internal Revenue Code, and the regulations thereunder, the requirements of ERISA
and the corresponding provisions of any subsequent laws; the provisions of the
Plan shall be construed to effectuate such intention.

11


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, EXCO Resources, Inc. has caused the Plan to be signed by its
duly authorized officer on this 8th day of November, 2006.

EXCO RESOURCES, INC.

 

 

 

 

 

By:

 

/s/ Douglas H. Miller

 

 

 

 

Its: Chief Executive Officer

 

12


--------------------------------------------------------------------------------




Exhibit A-1

40+

RELEASE AGREEMENT

IN RETURN FOR THE CONSIDERATION of payment of severance benefits to me from EXCO
Resources, Inc. (“EXCO”) in accordance with EXCO Resources, Inc. Severance Plan,
I am entering into this Release Agreement.  I understand and agree that the
severance payment is in addition to the other (non-severance) benefits to which
I may be entitled under the normal policies and procedures applicable to
employees of EXCO as a result of my termination of employment from EXCO.

I,                                                                   , on behalf
of myself, my heirs, executors, successors and assigns hereby irrevocably and
unconditionally RELEASE, WAIVE, AND FOREVER DISCHARGE EXCO and all of its
parents, divisions, subsidiaries and affiliates, and their present and former
agents, employees, officers, directors, partners, stockholders, successors and
assigns (hereinafter collectively “Releasees”) from any and all claims, demands,
actions and causes of action, and all liability whatsoever, whether known or
unknown, fixed or contingent, which I have or may have against Releasees as a
result of my employment by or subsequent termination as an employee of EXCO, or
failure to be hired by any Releasee, up to the date of execution of this Release
Agreement.  This Release Agreement includes but is not limited to claims at law
or equity or sounding in contract (express or implied) or tort arising under
federal, state or local laws prohibiting age, sex, race, national origin,
disability, religion, veteran or any other forms of discrimination (including
but not limited to Title VII of the Civil Rights Act of 1964, the Rehabilitation
Act of 1973, the Americans with Disabilities Act, as well as applicable state
fair employment practices laws), claims arising under the Fair Labor Standards
Act, the National Labor Relations Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, or any other legal and equitable claims regarding my
employment with EXCO, the continuation of employment or the termination of said
employment.

I understand and agree that this Release Agreement shall not in any way be
construed as an admission by Releasees of any unlawful or wrongful acts
whatsoever against me or any other person, and Releasees specifically disclaim
any liability to or wrongful acts against me or any other person.

I acknowledge that I have been advised in writing by EXCO that I should consult
an attorney prior to executing this Release Agreement, and I further acknowledge
that I have been given a period of forty-five (45) calendars days after my
termination by EXCO within which to review and consider the provisions of this
Release Agreement.

I acknowledge that I have been given information regarding the ages and job
titles of persons affected and unaffected by these terminations of employment.

I understand and acknowledge that I have seven (7) calendar days following the
execution of this Release Agreement to revoke my acceptance of this Release
Agreement and that this Release Agreement shall not become effective and the
severance shall not become payable until this revocation period has expired.  In
order to revoke this Release Agreement, I acknowledge that I am required to
deliver written notice clearly stating my intent to revoke to [Insert Name and
Address of Contact Person at Company].  I agree that my notice will not be
considered effective unless [Mr./Ms. Insert Name], or a representative
designated by EXCO, receives it within the seven calendar days following my
execution of this Release Agreement.

13


--------------------------------------------------------------------------------




I understand it is my choice whether or not to enter into this Release Agreement
and that my decision to do so is voluntary and made knowingly.

Please read carefully as this document includes a release of claims.

As evidenced by my signature below, I hereby certify that I have read the above
Release Agreement and agree to its terms.

Dated this                             day of
                                            , 2006.

 

 

 

WITNESS

 

EMPLOYEE SIGNATURE

14


--------------------------------------------------------------------------------




Exhibit A-2

Under 40

RELEASE AGREEMENT

IN RETURN FOR THE CONSIDERATION of payment of severance benefits to me from EXCO
Resources, Inc. (“EXCO”) in accordance with the EXCO Resources, Inc. Severance
Plan, I am entering into this Release Agreement.  I understand and agree that
the severance payment is in addition to the other (non-severance) benefits to
which I may be entitled under the normal policies and procedures applicable to
employees of EXCO as a result of my termination of employment from EXCO.

I,                                                                   , on behalf
of myself, my heirs, executors, successors and assigns hereby irrevocably and
unconditionally RELEASE, WAIVE, AND FOREVER DISCHARGE EXCO and all of its
parents, divisions, subsidiaries and affiliates, and their present and former
agents, employees, officers, directors, partners, stockholders, successors and
assigns (hereinafter collectively “Releasees”) from any and all claims, demands,
actions and causes of action, and all liability whatsoever, whether known or
unknown, fixed or contingent, which I have or may have against Releasees as a
result of my employment by or subsequent termination as an employee of EXCO, or
failure to be hired by any Releasee, up to the date of execution of this Release
Agreement.  This Release Agreement includes but is not limited to claims at law
or equity or sounding in contract (express or implied) or tort arising under
federal, state or local laws prohibiting age, sex, race, national origin,
disability, religion, veteran or any other forms of discrimination (including
but not limited to Title VII of the Civil Rights Act of 1964, the Rehabilitation
Act of 1973, the Americans with Disabilities Act, as well as applicable state
fair employment practices laws), claims arising under the Fair Labor Standards
Act, the National Labor Relations Act, the Worker Adjustment and Retraining
Notification Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, or any other legal and equitable claims regarding my
employment with EXCO, the continuation of employment or the termination of said
employment.

I understand and agree that this Release Agreement shall not in any way be
construed as an admission by Releasees of any unlawful or wrongful acts
whatsoever against me or any other person, and Releasees specifically disclaim
any liability to or wrongful acts against me or any other person.

I acknowledge that I have been advised in writing by EXCO that I should consult
an attorney prior to executing this Release Agreement, and further acknowledge
that I have been given a period of ten (10) calendar days after my termination
by EXCO within which to review and consider the provisions of this Release
Agreement.

I understand and acknowledge that once I have executed this Release Agreement,
it is immediately binding and may not be revoked or rescinded by either party.

I understand it is my choice whether or not to enter into this Release Agreement
and that my decision to do so is voluntary and is made knowingly.

15


--------------------------------------------------------------------------------




Please read carefully as this document includes a release of claims.

As evidenced by my signature below, I hereby certify that I have read the above
Release Agreement and agree to its terms.

Dated this                             day of
                                            , 2006.

 

 

 

 

WITNESS

 

EMPLOYEE SIGNATURE

 

16


--------------------------------------------------------------------------------